10
11
12

14
15
16
17
18
19
20
21
22
23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* >l< >l<

UNITED STATES OF AMERICA, Case No. 2:11-cr-OO334-APG-GWF

Plaintiff,

ORDER EXTENDING DEADLINE
v. FOR BROWN TO FILE A REPLY

TRACEY BROWN, [ECF No. 304]

Defendant.

 

 

 

 

Defendant Tracey Brown requests additional time to tile a reply in support of his § 2255
motions. ECF No. 304. 1 Will grant him an additional 60 days.

IT lS ORDERED that Brown’s motion for additional time (ECF No. 304) is
GRANTED. Brown’s reply is due by March 26, 2019.

DATED this 3rd day of January, 2019.

Y/<//
(
ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

